United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                    _____________

                                   No. 97-1226WM
                                   _____________

Vincent L. Lomax,                          *
                                           *
             Appellant,                    *
                                           *
Carol Lomax,                               *   On Appeal from the United States
                                           *   District Court for the
             Plaintiff,                    *   Western District of Missouri.
                                           *
      v.                                   *   [Not to be Published]
                                           *
City of Joplin, Missouri,                  *
                                           *
             Appellee.                     *
                                           *

                                     ___________

                             Submitted: October 3, 1997
                                 Filed: October 27, 1997
                                     ___________

Before RICHARD S. ARNOLD, Chief Judge, McMILLIAN, and BEAM, Circuit
      Judges.
                          ___________

PER CURIAM.
       Vincent Lomax appeals1 from the District Court&s 2 adverse grant of summary
judgment in his 42 U.S.C. § 1983 action against the City of Joplin, Missouri, and
others. Upon review of the record and the parties& submissions on appeal, we conclude
that the judgment of the District Court is correct. Accordingly, we affirm. See 8th Cir.
R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      We reject appellees& suggestion that the notice of appeal is untimely. See Fed.
R. App. P. 4(c); Van Orman v. Purkett, 43 F.3d 1201, 1202 (8th Cir. 1994).
      2
      The Honorable Joseph E. Stevens, Jr., United States District Judge for the
Western District of Missouri.

                                          -2-